Case 20-22688-JAD          Doc 19
                                Filed 11/13/20 Entered 11/13/20 17:40:44                      Desc Main
                               Document      Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Stephanie L. Barker                                   BK NO. 20-22688 JAD
                                 Debtor(s)
                                                             Chapter 13
Lakeview Loan Servicing, LLC, its successors and/or
assigns                                                      Related to Document No. _____
                            Movant
             vs.                                             Hearing Date: 11/19/2020

Stephanie L. Barker
                                 Respondent(s)

  OBJECTION OF LAKEVIEW LOAN SERVICING, LLC , ITS SUCCESSORS AND/OR
                                                ASSIGNS
                         TO CONFIRMATION OF CHAPTER 13 PLAN

        Lakeview Loan Servicing, LLC, objects to confirmation of Debtor's Chapter 13 Plan and asserts
in support of its Objection as follows:
        1.      Movant’s claim is secured by a mortgage on Debtor’s property at 2139 Elizabeth Court
Export, PA 15632
        2.      On October 05, 2020, Movant filed a secured proof of claim setting forth pre-petition
arrears in the amount of $18,593.68.
        3.      Debtor's Plan provides for payment in the amount of $9,000.00 towards the arrearage
claim of the Movant.
        4.      Debtor’s Plan understates the amount of the Movant’s claim by $9,593.68, and does not
provide sufficient funding to pay said claim including present value interest.
        5.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Movant.
        6.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        WHEREFORE, the Movant, Lakeview Loan Servicing, LLC, prays that the Court deny
confirmation of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: November 9, 2020                                      /s/ Brian Nicholas, Esquire ___
                                                      Brian Nicholas, Esquire
                                                      bnicholas@kmllawgroup.com
                                                      Attorney I.D. No. 317240
                                                      KML Law Group, P.C.
                                                      701 Market Street, Suite 5000
                                                      Philadelphia, PA 19106
                                                      Phone: 412-430-3594
                                                      Attorney for Movant/Applicant
